The majority opinion follows the decision in Gateway City Transfer Co. v. Public ServiceComm. (1944), 245 Wis. 304, 14 N.W.2d 6.  It is to be noted that at the time that the Gateway decision was rendered the statute provided that orders of the commission must be entered within sixty days after completion of the hearing.  As pointed out in the majority opinion, this law was repealed entirely and then re-enacted requiring the commission to act within ninety days; still later it was amended to provide that the commission must act within sixty days after submission ofall evidence and argument which may be offered or submitted upon behalf of any party to such case.  In this case, as recited in the statement of facts by the court, the applicant requested time to file briefs.  The commission granted such request and fixed the time for filing such briefs at fifteen days after mailing of the reporter's transcript.  The transcript was duly mailed and the applicant failed to file a brief.  The order of the commission denying the application was entered within sixty days from the date fixed for filing applicant's brief.
The word "argument," as it now appears in the statute, obviously was intended to have meaning.  I am of the opinion that the granting of the time to file briefs was an entirely proper procedure to be taken by the commission, and that the majority's ruling in effect construes the statute as though it had not in any way been amended since the Gateway Case, supra.  As construed by the court the statute requires the commission to keep an actual record of dates of filing papers and calculate the expiration of the sixty days from the happening of the last event.  I am satisfied that the purpose of the statute is to avoid unreasonable delay in the performance by the commission its duties, and should be reasonably construed to obtain that purpose.
If the commission were to grant such unreasonable periods of time for the filing of briefs as to defeat the terms of the statute, it could be required to perform its duties properly mandamus or other action.  There is nothing of that kind in *Page 332 
this case.  The date for written arguments having been fixed to the knowledge of all parties (not only without objection of appellant, but upon its counsel's specific request), it should control in determining the running of the sixty-day period even though appellant saw fit to waive its right to file briefs.
I am authorized to say that Mr. Justice WICKHEM and Mr. Justice MARTIN concur in this dissent.